DETAILED ACTION
“Apparatus and Method for Correcting Vehicle Member”
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement filed 04/02/2020 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered. The references lined through on the IDS have not been considered, as English translations of the relevant portions have not been submitted.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 
The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
The claims in this application are given their broadest reasonable interpretation 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation is “measurement device” in claims 12 and 13.
Because this claim limitation is being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it is being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. A review of the specification reveals that the following appears to 
If applicant does not intend to have this limitation interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation to avoid it being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation recites sufficient structure to perform the claimed function so as to avoid it being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitations recite sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitations are: 
“correction unit” in clm. 11 and 13
“clamp device” in clm. 11
Because these claim limitations are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have these limitation interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitations to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitations do not recite sufficient structure, 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 14 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 14, the recitation “a value” in line 2 renders the metes and bounds of the claim indefinite. Examiner notes that “a value” has already been defined in parent claim 13; the “value” of claim 14 the same value as that of claim 13?
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim 11 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tominaga et al (JP-2008043964-A; hereafter “Tominaga;” reference is made to the attached machine translation).
Regarding Claim 11
Tominaga discloses an apparatus for correcting a vehicle member (S; Pg. 2, 
a base (annotated fig. 7) extending in a lengthwise direction thereof; and 
a plurality of correction units (42/43/20/21) disposed on the base to be movable, wherein a first predetermined number of the plurality of correction units (42/43) have clamp devices configured to clamp the vehicle member (S; Pg. 8, ¶5), and 
wherein a second predetermined number of the plurality of correction units (20/21) have clamp devices (component 67/77 of robot arms 20a/21a) configured to clamp the vehicle member (S; Pg. 11, ¶1-2), and correction cylinders configured to correct the vehicle member (S) clamped by the clamp devices (pg. 11, ¶2; component 77 is powered by air pressure from a pneumatic cylinder)..

    PNG
    media_image1.png
    476
    595
    media_image1.png
    Greyscale

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the 

Claims 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Tominaga (JP-2008043964-A) - as applied to claim 11, above - and in further view of Kindermann et al (US 3,731,513; hereafter “Kindermann”). 
Regarding Claim 12:
Tominaga discloses the apparatus of claim 11.
Tominaga further teaches wherein measurement devices (50/51) configured to measure the vehicle member (S) are disposed near the clamp devices (42/43/67/77; Pg. 11, ¶5-6; fig. 7). Additionally, Tominaga teaches that various sensors are connected to clamps (20/21; Pg. 11, ¶5) and discloses that a “sensor holding device” (68) is disposed in some of the clamp devices (20/21; Pg. 9, ¶3; fig. 7).
Tominaga does not specify that the measurement devices are disposed in the clamp devices.
Kindermann discloses a device for bending an elongated object (fig. 1) wherein measurement devices for measuring the workpiece are disposed in the clamp devices (col 2, ln. 42-48).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have constructed the apparatus of Tominaga to include additional measurement devices disposed in the clamp devices. One of ordinary skill in the art would have been motivated to make this addition because Tominaga teaches that “sensor holding devices” are present in at least some of the clamp devices (Pg. 9, ¶3), and Kindermann teaches that it is known to incorporate measurement 
Regarding Claim 13:
Tominaga in view of Kindermann teaches the apparatus claimed in claim 12.
Tominaga further discloses a method for correcting a vehicle member (S) by use of, the apparatus, the method comprising: 
introducing the vehicle member into the plurality of correction units (42/43/20/21; fig. 7); 
primarily clamping the vehicle member (S; Pg. 12, ¶2, ln. 1-3); 
measuring the primarily clamped vehicle member by the measurement device (50/51; Pg. 12, ¶2, ln. 4-7); 
determining a success or a failure by comparing a value measured by the measurement device with a predetermined value (Pg. 12, ¶2, ln. 7-11); and 
when the measured value corresponds to the failure, correcting the vehicle member after secondarily clamping the vehicle member (Pg. 12, ¶3-4).
Regarding Claim 14:
Tominaga in view of Kindermann teaches the method of claim 13.
Tominaga further discloses wherein the method includes: 
measuring a value of the vehicle member after the vehicle member is corrected (Pg. 12, ¶5 - Pg. 13, ¶1); and 
comparing the value measured by the measurement device with the predetermined value (Pg. 13, ¶1) and when the measured value corresponds to the success, unclamping and discharging the vehicle member (Pg. 13, ¶7).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The references listed on the attached PTO-892 and not relied upon are cited to show methods/apparatuses with similar features to those of the instant invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATIE L PARR whose telephone number is (303)297-4427. The examiner can normally be reached Monday - Thursday: 7:30 a.m. to 4:30 p.m. MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam J Eiseman can be reached on (571) 270-3818. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/Katie L. Parr/Examiner, Art Unit 3725                                                                                                                                                                                                        
/ADAM J EISEMAN/Supervisory Patent Examiner, Art Unit 3725